57 F.3d 1066NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Emmanuel NNOLI, Plaintiff--Appellant,v.Nnennaya NNOLI, Defendant--Appellee.
No. 94-2303.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 14, 1995.Decided June 14, 1995.

Emmanuel Nnoli, Appellant Pro Se.  Alan David Meiselman, Rockville, Maryland, for Appellee.
Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing for lack of federal jurisdiction his suit to enjoin state court child custody proceedings, in the context of which he has been jailed for civil contempt, and denying his motions for a temporary restraining order and a preliminary injunction.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Nnoli v. Nnoli, No. CA-94-2152-2 (D. Md. Oct. 13, 1994).  Because we find that the district court lacks jurisdiction to consider Mr. Nnoli's complaint on the merits, we deny his pending motions for appointed counsel and for bail pending appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED